EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Years Ended March 31, 2008 2007 2006 2005 2004 (Restated) (Restated) (Restated) Consolidated (loss) income before (benefit) provision for income taxes ($335) $667 $865 $1,243 $1,059 Fixed charges: Interest1 4,106 2,662 1,561 670 578 Portion of rent expense representative of the interest factor (deemed to be one-third) 8 7 7 7 7 Total fixed charges 4,114 2,669 1,568 677 585 Earnings available for fixed charges $3,779 $3,336 $2,433 $1,920 $1,644 Ratio of earnings to fixed charges (A) 1.25 1.55 2.84 2.81 1 Components of interest expense are discussed in the “Interest Expense” section of Item 7., “Management’s Discussion and Analysis”. (A) Due to our loss in fiscal year 2008, the ratio coverage was less than one to one.We must generate additional earnings of $335 million to achieve a coverage of one to one.
